Caton, C. J. This was an indictment “ for playing at a game with cards, for money, to wit: the sum of one dollar.” A motion was made to quash the indictment, because it does not state with whom the defendant played, which motion was overruled, and this is now assigned for error. The grounds for this motion presuppose that there is no game at cards, upon which the defendant might have wagered a dollar, and which he could have played by himself. We have been informed by those who profess to be learned in such matters, that such is not the case, but that there is a game at cards which may be played by one person alone, and that it even requires great skill and a very retentive memory to win that game. However this may be, we cannot say judicially that this is not so, and that the game, for playing which the defendant was indicted, must necessarily have been played with some other person, whose name might have been stated in the indictment. But even were we sufficiently informed on the subject, that we might take judicial notice that all games at cards must be played by two or more persons, we think that the principle settled in the case of Cannady v. The People, 17 Ill. R. 158, determines this question against the plaintiff in error. That was an indictment for selling liquor without license, and it was objected that the name of the person to whom the liquor was sold was not given, but the indictment was held sufficient. The objection in this case is founded upon the same reason as in that, and must be determined in the same way. The judgment must be affirmed.